Citation Nr: 0829249	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for service-connected 
patellofemoral syndrome, left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to June 1981 
and from January 1987 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of June 2006, July 2007, and 
November 2007.  This matter was originally on appeal from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In the previous remands, the Board also remanded an issue of 
entitlement to service connection for residuals of left 
acromioclavicular separation.  The agency of original 
jurisdiction (AOJ) granted that issue in a rating decision 
dated in December 2007.  That issue is no longer before the 
Board.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in May 2006; a transcript 
is of record. 


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's service-connected patellofemoral syndrome of the 
left knee was manifested by flexion limited to 30 degrees or 
more, extension limited to 15 degrees or less, instability, 
frequent locking, effusion, malunion of the tibia and fibula, 
or ankylosis at any time during the course of this appeal.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's patellofemoral syndrome of the left knee 
have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5260 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Compliance with 
Board Remands

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The AOJ provided notice to the 
veteran in correspondence dated in May 2004 and July 2006.  
In both correspondences, the AOJ advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits for his claimed knee 
disability.  The AOJ advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

In the July 2006 correspondence, the AOJ also informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The AOJ 
explained how the disability rating and effective date are 
determined.  The Board finds that the AOJ has satisfied 
Dingess/Hartman.

In December 2007, the AOJ reconsidered the issue concerning 
the initial rating assigned for the veteran's service-
connected left knee disability and issued a supplemental 
statement of the case.  The issuance of compliant VCAA notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
issuance of such notice also satisfied the portion of the 
Board's June 2006 remand requiring that the veteran be 
provided with such notice.    

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist, including as directed in the Board's remand.  
The veteran was provided with two VA knee examinations 
following the Board's first remand in June 2006.  Reports of 
these examinations, dated in May 2007 and September 2007, 
have been associated with the claims file.  The record does 
not show that the veteran has requested that VA obtain any 
private medical records on his behalf.  The RO has obtained 
the veteran's service medical records.  The veteran has not 
made the AOJ or the Board aware of any evidence relevant to 
his appeal that has not already been associated with the 
claims file.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim and the Board will proceed 
with appellate review.



Legal Criteria and Analysis

The veteran is challenging the initial 10 percent rating for 
his service-connected patellofemoral syndrome of the left 
knee.  Disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).  

When the initial evaluation is at issue, the Board must 
assess the entire period since the original claim was filed 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods since the date the original claim was filed.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

The veteran's patellofemoral syndrome of the left knee is 
rated as 10 percent disabling pursuant to Diagnostic Code 
5010-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Here, 
Diagnostic Code 5010 is assigned for arthritis, and 
Diagnostic Code 5260 is assigned for limitation of flexion of 
leg.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5260 (2007).  
Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated based on limitation of motion of the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).

Under Diagnostic Code 5260, a higher rating of 20 percent is 
assigned when flexion of the knee is limited to 30 degrees.  
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence pertaining to the severity of the 
veteran's left knee disability throughout the entire period 
since the original claim was filed consists of VA examination 
reports dated in September 2002, May 2007, and September 
2007.  None of these reports demonstrate that either flexion 
or extension of the veteran's left knee is limited to a 
degree necessary for a rating in excess of 10 percent.  In 
the May 2007 report, the examining physician reported flexion 
of the left knee to be to 121 degrees, and extension to zero 
degrees.  The examining physician specifically noted there 
was no further loss of motion or functional impairment due to 
pain, pain on repeated use, fatigue, weakness, 
incoordination, or lack of endurance.  The other two 
examination reports also failed to show that the criteria for 
a 20 percent rating based on limitation of flexion or 
extension were met.

The Board has considered other diagnostic codes pertaining to 
knee disabilities, but does not find the veteran is entitled 
to a higher rating under any of them.  Diagnostic Codes 5262, 
5256, 5257, and 5258 all provide for ratings in excess of 10 
percent.  Diagnostic Codes 5262 and 5256 require a showing of 
malunion of the tibia and fibula, and ankylosis of the knee, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5256 
(2007).  The medical evidence, however, does not show that 
the veteran's service-connected patellofemoral syndrome of 
the left knee is manifested by either of these conditions.  

Under Diagnostic Code 5257 (other impairment of knee), a 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  The medical evidence, 
however, does not show subluxation or instability.  To the 
contrary, in both the May 2007 and September 2007 VA 
examination reports, the examining physicians specifically 
noted the absence of instability.  X-rays taken in September 
2007 also showed mild degenerative changes, but no 
dislocations.  

Finally, under Diagnostic Code 5258, a 20 percent rating may 
be assigned when there is dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2007).  The evidence does not satisfy 
the criteria for a 20 percent under this diagnostic code 
either.  According to the September 2007 VA examination 
report, the veteran stated his knee had locked once.  The 
other two VA examination reports were negative for any 
evidence of locking and in the May 2007 report the examining 
physician specifically noted there was no history of locking.  
These reports do not establish a history of locking that 
could be classified as frequent.  The VA examiners also noted 
the absence of effusion in the left knee joint.  The medical 
evidence provides no basis for a 20 percent evaluation under 
this diagnostic code.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected left knee disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 10 percent for service-
connected patellofemoral syndrome of the left knee is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


